OPINIÓN DISIDENTE
EMITIDA POR EL JUEZ ASOCIADO SEÑOR TRAVIESO
Siento tener que disentir de la opinión de mis colegas.
En este caso se procesó a Cristobal Dávila, imputándole que ilegal y voluntariamente se dedicaba al negocio de café de Puerto Rico, sin exhibir en su establecimiento el letrero o rótulo dispuesto por la sección 4 de la Ley núm. 3 de 11 de junio de 1935. Dicha sección,, en lo pertinente, lee así:
“A partir de la aprobación de esta Ley, todo importador, trafi- . cante o torre fact or de café, en Puerto Rico, deberá fijar en su esta-blecimiento o sitio de .negocio, . ... un letrero ... en el que debajo del nombre o razónvsocial diga: . . . 'Traficante en Café de Puerto Rico,’ ... según fuere el caso.”
*65El acusado formuló excepción perentoria a la acusación, alegando que ésta no le imputada la comisión de delito al-guno, ni tampoco el de infracción a la Ley núm. 3, supra, toda vez que no se alega en ella que el acusado sea “impor-tador, traficante o torrefactor” dé café. La corte inferior declaró la excepción sin lugar, procedió a la vista del caso y condenó al acusado. Éste interpuso el presente recurso. '
La excepción perentoria estaba bien fundada. Todo acu-sado tiene derecho a que se le informe con precisión y cla-ridad del delito que se le imputa. Y ese derecho fué igno-rado en el caso de autos.
El propósito fundamental de la ley que se dice violó el acusado es perseguir y castigar la importación y venta de café extranjero en Puerto Rico, haciéndolo pasar como del país, engañando así al consumidor y desacreditando el pro-ducto de nuestra Isla. Es con ese fin que la ley impone al importador, que introduce café extranjero en la Isla; al tra-ficante, que se dedica a la venta, cambio o permuta de café en Puerto Rico; y al torrefactor de café en Puerto Rico, la obligación de informar al público acerca de la procedencia, del café que ofrece a la venta en sus establecimientos comer-ciales dentro de la Isla.
No se acusa al apelante de ser importador, ni tampoco torrefactor de café. Sostiene el fiscal, y con él la mayoría del tribunal, que las palabras “se dedicaba al negocio de café de Puerto Rico, sin exhibir en su establecimiento el letrero, o rótulo, etc.,” son suficientes para imputar al acusado la violación del estatuto, como “traficante” ilegal en café. En otras palabras, se sostiene que “dedicarse al negocio de café” y “traficar” o ser “traficante,” en café, tienen idéntica-sig-nificación. Y es sobre ese punto que el suscribiente se ve-obligado a disentir.
No es necesario recurrir a diccionarios o textos legales para encontrar la definición de lo que se entiende por trafi-cante, dentro dq la ley que comentamos. El Reglamento pro-mulgado por el Comisionado de Agricultura, y Trabajo, de *66acuerdo con las facultades que le confiere el artículo 12 de la Ley núm. 3 de 1935, dice:
“Traficante. — Toda persona que por sí, o por medio de sus agen-tes o empleados, se dedique a la venta, cambio o permuta de café de Puerto Rico, extranjero o de Puerto Rico o mezclado con café •extranjero, en su establecimiento comercial o fuera de él, o en cual-quier sitio separado o en conexión con el mismo, será considerado •como traficante, y como tal será tenido cuando poseyere para la wenta, traspasare, cambiare, o expusiere dichos artículos o cualquiera de ellos, a la venta pública, bien sea en su establecimiento comer-cial, o en cualquier sitio separado o en conexión con el mismo o para cualquier otro objeto.”
De acuerdo con la anterior definición, una acusación que dijera que el acusado se dedicaba a “vender,” o a' “cam-biar,” o a “permutar” café, de Puerto Rico o extranjero, dentro de su establecimiento comercial o fuera del mismo; o que alegara que el acusado poseía para la venta, o que tras-pasó, cambió o expuso café a la venta pública, en su estable-cimiento comercial, sin fijar el rótulo requerido por la ley, indudablemente sería suficiente para informar al acusado de que se le imputaba ser un “traficante” ilegal o de estar tra-ficando ilegalmente en café en Puerto Rico.
Se ve, pues, que lo que la ley persigue es el tráfico ilegal, y que la misma ley entiende que traficar en café es vender, cambiar, permutar, poseer para la venta, traspasar o expo-ner el café a la venta pública.
Las palabras “se dedicaba al negocio de café en Puerto Rico,” que se emplean en la acusación para describir el de-lito que se imputa al acusado, no implican necesariamente la comisión de ninguno de los actos que, de acuerdo con la ley que se discute, constituirían un tráfico ilegal o converti-rían al acusado en un “traficante” obligado a cumplir con los requisitos de dicha ley. Esas mismas palabras pueden usarse para describir situaciones o hechos que están fuera de los fines o del alcance de la ley. Es indudable que un agricultor de cafó en Puerto Rico, que vende y entrega en el establecí-*67miento de su finca el café en ella producido, está dedicado al negocio de café en Puerto Pico; y otro tanto puede de-cirse del comerciante que compra a nuestro agricultor el café que éste lia producido en su finca, para exportarlo a los mer-cados extranjeros. A uno y a otro podría acusárseles de es-tar “dedicados al negocio de café en Puerto Pico,” porque es indudable que el agricultor, al vender su café en el esta-blecimiento industrial de su finca y el “exportador” de café, al comprarlo, realizan un negocio. Pero no podría soste-nerse la acusación, toda vez que ni el “productor,” ni el “exportador,” ni el “comprador” de café están obligados a fijar el letrero o rótulo que requiere la ley.
La acusación formulada contra el apelante no describe delito alguno y por esa razón la corte inferior erró al decla-rar sin lugar la excepción perentoria.
Y no puede alegarse en este caso que las deficiencias de la denuncia fian sido subsanadas por la evidencia, pues el acusado impugnó a su debido tiempo la acusación.
Estoy autorizado por el Juez Wolf para consignar aquí que está conforme con esta opinión.
Debe revocarse la sentencia apelada.